Title: To Benjamin Franklin from Nathaniel Falconer, 13 May 1773
From: Falconer, Nathaniel
To: Franklin, Benjamin


My Dear Friend
Philadla May the 13. 1773
I Received yours of the 14 of Feb. by Capt. All about a week after the arrival of the London Ships the Grand Duke Gave him self some verey unbecoming aiers to me about some person that I think there Famiely are under Great obligations too. They would people hear belive that a Certain man Can Turn out pr[ime?] minnesters and put in at pleashur. Our Debate became so warm that I have sold my Right to the Family have got the money advanced and Intrest with there obligation. If you should have paid aney money on my account before the Receipt of this they are to Repay it before they have a deed maid. I am verey sorrey my Dear Sir I have been so Troublesome to you on this matter. I hope after this it will be no more Trouble as I have Sold it among them selfs. My best Compliments to Mrs. Stevenson Mrs. and Mr. Hewson Salley Franklin and master Temple. I am Dear Sir with Great Respect your Friend and Humble Servant
Nathl Falconer
 
Addressed: Docter Franklin / in Craven Street Strand / London
